 Case 1:20-cv-05994-RMB-JS Document 2 Filed 06/16/20 Page 1 of 8 PageID: 5



NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

DONOVAN DIXON,                    :
                                  :     CIV. NO. 20-5994 (RMB-JS)
                 Plaintiff        :
                                  :
     v.                           :           OPINION
                                  :
THE UNITED STATES OF AMERICA      :
et al.,                           :
                                  :
                 Defendants       :

BUMB, DISTRICT JUDGE

     Plaintiff Donovan Dixon, an inmate confined in the Federal

Correctional Institution in Fort Dix, New Jersey (“FCI Fort Dix”)

filed this civil rights action on May 18, 2020. (Compl., ECF No.

1.) Plaintiff may be unaware that the filing fee for a civil rights

complaint is $400, which includes a $50 administrative fee. In

lieu of the filing fee, Plaintiff may submit an application to

proceed in forma pauperis (“IFP”) under 28 U.S.C. § 1915. 28 U.S.C.

§ 1915(a) provides, in relevant part,

          (a)(1) Subject to subsection (b), any court of
          the   United    States   may   authorize   the
          commencement   …   of  any   suit   …  without
          prepayment of fees … by a person who submits
          an affidavit that includes a statement of all
          assets such prisoner possesses that the person
          is unable to pay such fees …. Such affidavit
          shall state the nature of the action, defense
          or appeal and affiant's belief that the person
          is entitled to redress.
    Case 1:20-cv-05994-RMB-JS Document 2 Filed 06/16/20 Page 2 of 8 PageID: 6



               (2) A prisoner seeking to bring a civil action
               … without prepayment of fees … in addition to
               filing the affidavit filed under paragraph
               (1), shall submit a certified copy of the
               trust fund account statement (or institutional
               equivalent) for the prisoner for the 6-month
               period immediately preceding the filing of the
               complaint or notice of appeal, obtained from
               the appropriate official of each prison at
               which the prisoner is or was confined.

        The    Court   will   administratively        terminate   this     action. 1

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $400.00 for the filing and

administrative fees. Plaintiff should be aware that, even if

granted       IFP   status,   he   must   pay   the    $350.00    filing    fee   in

installments, if available in his prison trust account, regardless

of whether the complaint is dismissed, see U.S.C. § 1915(b)(1).

For the reasons discussed below, upon conclusive screening, the




1U.S.D.C. District of New Jersey Local Civil Rule 54.3(a)
provides:

               Except as otherwise directed by the Court, the
               Clerk shall not be required to enter any suit,
               file any paper, issue any process or render
               any other service for which a fee is
               prescribed by statute or by the Judicial
               Conference of the United States, nor shall the
               Marshal be required to serve the same or
               perform any service, unless the fee therefor
               is paid in advance. The Clerk shall receive
               any such papers in accordance with L.Civ.R.
               5.1(f).


                                          2
    Case 1:20-cv-05994-RMB-JS Document 2 Filed 06/16/20 Page 3 of 8 PageID: 7



Court would dismiss defendants the United States of America,

Michael Carvajal and William Barr from the complaint.

I.      Sua Sponte Dismissal

        When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary     relief   against   a    defendant    who    is    immune   from   such

relief. 2

        Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however     inartfully    pleaded,    must   be   held    to    ‘less   stringent

standards      than   formal    pleadings    drafted      by     lawyers.’”    Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
 Case 1:20-cv-05994-RMB-JS Document 2 Filed 06/16/20 Page 4 of 8 PageID: 8



why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If
                                     4
 Case 1:20-cv-05994-RMB-JS Document 2 Filed 06/16/20 Page 5 of 8 PageID: 9



a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff names as defendants the United States of America;

Michael Carvajal, identified as Acting Federal Bureau of Prisons

Commissioner;    William   Barr     (“AG   Barr”),   identified   as    Acting

Attorney General; and David Ortiz, identified as Acting Warden of

FCI Fort Dix. (Compl., Dkt. No. 1.) Plaintiff alleges AG Barr, in

response to the COVID-19 crisis, ordered a complete lockdown of

the federal prisons. Inmates are allowed outside one hour per day.

      At Fort Dix inmates share a room with twelve men, with more

than 300 inmates to a building, which means they cannot practice

social distancing. Plaintiff alleges Warden David Ortiz knew this

when he locked down FCI Fort Dix; therefore, he knew he was putting

inmate and staff lives in danger. Further, Plaintiff alleges that

Warden Ortiz ordered correctional officers “that [had] just come

off the streets” wearing no personal protective equipment (“PPE”),

to    search   inmates’    rooms.    (Id.    at   1.)   Plaintiff      suffers

hypertension,    cardiac   and    cardiovascular     disease   and   obesity,

putting him at risk if he contracts COVID-19. For relief, he seeks
                                      5
 Case 1:20-cv-05994-RMB-JS Document 2 Filed 06/16/20 Page 6 of 8 PageID: 10



immediate release from FCI Fort Dix and money damages. The Court

construes Plaintiff’s complaint as a Bivens action. See Ashcroft

v. Iqbal, 556 U.S. 662, 675–76, (2009) (“In the limited settings

where Bivens does apply, the implied cause of action is the

‘federal analog to suits brought against state officials under

Rev. Stat. § 1979, 42 U.S.C. § 1983.’” (quoting Hartman v. Moore,

547 U.S., 250, 254, n. 2 (2006)).

     B.     Eighth Amendment Conditions of Confinement Claim

     The Eighth Amendment “prohibits any punishment which violates

civilized standards and concepts of humanity and decency.” Thomas

v. Tice, 948 F.3d 133, 139 (3d Cir. 2020) (quoting Young v.

Quinlan, 960 F.2d 351, 359 (3d Cir. 1992), superseded by statute

on other grounds as stated in Nyhuis v. Reno, 204 F.3d 65, 71 n.7

(3d Cir. 2000) (citations omitted). There are two elements to an

Eighth    Amendment     conditions      of   confinement    claim:    “(1)    the

deprivation alleged must be, objectively, ‘sufficiently serious,’

and (2) the ‘prison official must have a sufficiently culpable

state of mind.’” Id. (quoting Farmer v. Brennan, 511 U.S. 825, 834

(1994) (internal quotation marks and citations omitted).

     A    deprivation    is    sufficiently     serious    if   an   inmate   “is

deprived     of   ‘the        minimal    civilized    measure        of   life’s

necessities.’” Id. at 138 (quoting Wilson v. Seiter, 501 U.S. 294,

299 (1991)). “The second element is satisfied when an inmate shows
                                         6
 Case 1:20-cv-05994-RMB-JS Document 2 Filed 06/16/20 Page 7 of 8 PageID: 11



that prison officials acted with deliberate indifference to the

inmate’s      health   or   safety    or   conditions     of   confinement      that

violated the inmate’s constitutional rights.” Thomas, 948 F.3d at

138 (citing Wilson, 501 U.S. at 302–03). Deliberate indifference,

in this context, is judged under a subjective standard, “requiring

a showing that prison officials actually knew of and disregarded

constitutional violations.” Id. (quoting Beers-Capitol v. Whetzel,

256 F.3d 120, 133 (3d Cir. 2001). “[A] defendant’s knowledge of a

risk     to   health    and    safety      ‘can   be   proved     indirectly     by

circumstantial evidence to the effect that the excessive risk was

so obvious that the official must have known of the risk.’” Id.

       There may be an implied remedy of damages for Eighth Amendment

conditions of confinement claims by federal prisoners, commonly

known as a Bivens claim. See Ziglar v. Abbasi, 137 S. Ct. 1843,

1855 (2017). A Bivens claim is the federal analog to a claim

brought against state actors under 42 U.S.C. § 1983. Id. at 1854.

The first element of an Eighth Amendment conditions of confinement

claim is met here because COVID-19 is a very contagious virus that

can cause serious health complications or death in vulnerable

people.

       Plaintiff   has      alleged   Attorney    General      William   Barr    and

Acting    BOP   Commissioner     Michael       Carvajal   ordered   the   federal

prisons locked down to prevent the spread of the virus. Lockdown
                                           7
 Case 1:20-cv-05994-RMB-JS Document 2 Filed 06/16/20 Page 8 of 8 PageID: 12



is one measure to prevent the virus from getting into and spreading

within the prisons. This allegation alone is insufficient to show

these distant supervisory officials were deliberately indifferent

to a substantial risk to inmate health. Upon conclusive screening,

the claims against them would be dismissed without prejudice. The

United States is immune from a Bivens suit, the claim against the

United States would be dismissed with prejudice.

     If Plaintiff chooses to proceed with this action against

Warden   Ortiz,   Plaintiff    should    submit    an   amended   complaint

alleging any damages he suffered based on his allegations of room

searches by staff and any additional facts that might establish

deliberate   indifference     in   support    of   an   Eighth    Amendment

violation.

III. CONCLUSION

     For the reasons stated above, the Court will administratively

terminate this action. An appropriate Order follows.


DATE: June 12, 2020
                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                     8
